ORDER
Appellant David Duvall (“Duvall”) appeals the trial court’s dismissal of his suit against respondents Michael Calicott and James Maxey. This dismissal was entered upon the trial court’s finding that Duvall’s suit was barred by the doctrine of res judicata.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).